Latimer, Judge
(concurring in the result) :
I concur in the result for the reason that United States v Powell, 8 USCMA 381, 24 CMR 191, and United States v Williams, 7 USCMA 434, 22 CMR 224, are the law of the Court. Cf. United States v Dison, 8 USCMA 616, 25 CMR 120. However, in the views I expressed in United States v Gibson, 3 USCMA 746, 14 CMR 164, and United States v Powell, supra, I believe the interested reader will find some “basis in either law or logic why one rule should apply when voluntariness is raised, and another where the issue of failure to warn is present.”